Citation Nr: 1420480	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  11-29 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a recurrent right shoulder disorder to include injury residuals, arthritis, impingement syndrome, and rotator cuff, biceps, and labral tears.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from January 1974 to June 1975.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Nashville, Tennessee, Regional Office (RO) which denied service connection for right shoulder arthritis.  In June 2013, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issue on appeal as entitlement to service connection for a recurrent right shoulder disorder to include injury residuals, arthritis, impingement syndrome, and rotator cuff, biceps, and labral tears accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issue of service connection for a right shoulder disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that service connection for a recurrent right shoulder disorder is warranted as the claimed disorder was incurred as a result of trauma sustained during basic training.  

At the June 2013 Board hearing, the Veteran testified that he had been initially treated for a right shoulder disorder by a Dr. Makers in 1980.  Clinical documentation of the cited treatment is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran's service treatment records do not refer to a right shoulder injury or a recurrent right shoulder disorder.  A July 2013 VA treatment record states that the Veteran underwent right shoulder arthroscopic surgery and the injuries necessitating the surgery "are very likely due to the injury he describes he sustained in the military."  The Veteran has not been afforded a VA examination which addressed the nature and etiology of his post-operative right shoulder disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his right shoulder disorder, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact Dr. Makers and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after May 2013.  

3.  Schedule the Veteran for a VA examination in order to assist in determining the current nature and etiology of his recurrent right shoulder disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified right shoulder disorder had its onset during active service; is related to his claimed in-service right upper extremity trauma; or otherwise originated during active service.  A complete rationale should be provided for any opinion expressed. 

The examiner should specifically consider the relevance if any, of the Veteran's denial of shoulder problems at separation and his post-service boxing career, as well as the July 2013 medical statement from the Veteran's orthopedic surgeon. 

4.  Then readjudicate the issue of service connection for a recurrent right shoulder disorder to include injury residuals, arthritis, impingement syndrome, and rotator cuff, biceps, and labral tears.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

